

116 HR 8655 IH: White House is Not a Political Prop Act
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8655IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Cicilline introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit any individual from holding certain political campaign or fundraising events on Federal property, and for other purposes.1.Short titleThis Act may be cited as the White House is Not a Political Prop Act. 2.Prohibition on political campaign or fundraising events on Federal propertySection 607 of title 18, United States Code, is amended—(1)by adding at the end the following:(c)Prohibition(1)In generalIt shall be unlawful for any officer or employee of the Federal Government, including the President, Vice President, and any Member of Congress—(A)to hold any political campaign event, or otherwise solicit or accept any contribution as defined in section 301 of the Federal Election Campaign Act of 1971, on or in any Federal property; or(B)to use any Federal property at such an event or for the purposes of soliciting or accepting any such contribution. (2)PenaltyA person who violates this subsection shall be fined up to $50,000, imprisoned not more than 5 years, or both.(3)DefinitionsIn this subsection—(A)the term Federal property means any building, land, vehicle (including aircraft), or other real property owned, leased, or occupied by any department, agency, or instrumentality of the United States (including the White House (except for the Executive Residence), the Department of Defense, the United States Postal Service, or the National Park Service), or any other instrumentality wholly owned by the United States; and(B)the term political campaign event means an occasion or gathering of individuals, in person or virtually, the purpose of which, in any material part, is to promote, or solicit or accept funds or contributions for the campaign of, a candidate for election for the office of President, Vice President, or any other Federal office (as such terms are defined in section 301 of the Federal Election Campaign Act of 1971).(4)Rule of constructionThe prohibition in paragraph (1) shall not apply to the use of any vehicle owned or leased by the Federal Government for travel to any event so long as such use is not treated as an in-kind contribution under the Federal Election Campaign Act of 1971.; and(2)in subsection (b), by striking The prohibition in subsection (a) and inserting Exception.—The prohibitions in subsections (a) and (c). 